 

--------------------------------------------------------------------------------

Exhibit 10.9


MOTOR CARRIER AGREEMENT
 
This MOTOR CARRIER AGREEMENT (hereinafter referred to as "Agreement") made
effective as of the 1st day of January, 2006, between MARTIN OPERATING
PARTNERSHIP, L.P. (hereinafter referred to as "SHIPPER"), a Delaware limited
partnership, and MARTIN TRANSPORT, INC. (hereinafter referred to as "CARRIER"),
a Texas corporation, for the interstate and unregulated intrastate
transportation of petroleum or other bulk liquid products (hereinafter referred
to as "COMMODITIES"), by tank truck, in the contiguous United States, shall be
under the terms and conditions hereinafter set forth.  This Agreement shall be
subject to amendment and/or modification by Addendum hereafter executed by both
SHIPPER and CARRIER and attached hereto and made a part hereof.  The terms and
conditions hereunder shall further extend to all shipments of COMMODITIES
involving the CARRIER and the parent, affiliate or subsidiary of SHIPPER as if
such parent, affiliate or subsidiary were the SHIPPER.  This Agreement shall
replace and supersede any existing motor carrier agreements between the CARRIER
and the SHIPPER, or its parent, affiliates or subsidiaries.
 
1.
AGREEMENT

 


 
A.
General: CARRIER agrees to accept interstate and unregulated intrastate lawful
shipments of the subject COMMODITIES tendered to it by SHIPPER, pursuant to this
Agreement and to transport such COMMODITIES to the destination or destinations
designated by SHIPPER, provided such points of origin and destination are within
the scope of CARRIER'S operating authority subject to the rates and provisions
of the applicable Schedule of Actual Rates and Charges as provided in the
Addendum and Exhibit “A”, which are attached hereto and made a part hereof.



 
B.
Licenses, Laws and Regulations: CARRIER, at its sole cost, and expense, shall
procure and maintain all licenses and permits required by local, state, or
federal authorities with respect to the transportation and related services
rendered hereunder and shall comply with all applicable laws and regulations
pertaining to such transportation and services.

 
2.
TERM

 
The initial term of this Agreement shall be for a one year period beginning on
the commencement date (as herein defined) and thereafter shall automatically
renew on an annual basis, until canceled by either party by providing at least
thirty (30) days written notice to the other party prior to the expiration of
the then existing annual term.  For the purposes of this Agreement, the
"commencement date" shall be January 1, 2006.
 
3.
EQUIPMENT

 
CARRIER shall provide all equipment necessary to perform the transportation
required hereunder, which equipment shall: (i) be suitable for particular
transportation required, (ii) include any special equipment that is requested by
SHIPPER and agreed to by CARRIER when the shipping order is placed, and (iii)
comply with the specifications for equipment for such transportation prescribed
by any applicable governmental regulations (including those of the United States
Department of Transportation). CARRIER shall maintain, and at all times make
available to SHIPPER, sufficient suitable equipment to transport SHIPPER'S
COMMODITIES.


4.
CARRIER'S PERFORMANCE

 
 
A.
General: CARRIER agrees to accept from SHIPPER, and provide transportation
services for all COMMODITIES required by SHIPPER, during the initial term and
any renewal term of this Agreement. All transportation hereunder shall be
performed:  (i) at CARRIER'S sole expense, (ii) to the best of
CARRIER'S knowledge, in full compliance with all applicable governmental laws,
ordinances, regulations, orders licenses, permits, and all requirements of
CARRIER'S insurance, and (iii) with maximum dispatch consistent with the
CARRIER'S best judgment as to safety and efficiency, except as is specifically
provided to the contrary elsewhere in this Agreement.

 
 
B.
Services: It is understood that the CARRIER shall secure the services of,
supervise and be responsible for all persons operating trucking equipment
hereunder and CARRIER shall hold SHIPPER harmless from any claim, except for
those claims arising as a result of SHIPPER’S negligence, including fees in
defense thereof, by drivers for wages, industrial accidents, workers
compensation, withholding and unemployment taxes, or any other actions arising
from the performance of this contract which shall be subject to Section 8(C)
below.



 
 

--------------------------------------------------------------------------------

 


 
C.
Drivers:  CARRIER'S drivers shall comply with all reasonable operational
procedures requested by SHIPPER.  CARRIER'S drivers shall promptly report all
commodity spills, shortages (less routine heels) or accidents which occur in the
course of the performance of this Agreement.  In the interest of safety,
CARRIER'S drivers shall not unload COMMODITIES until the SHIPPER, its agents or
employees shall have inspected the shipping orders and have directed the driver
to and specified the proper unloading facilities.

 
5.
SHIPPER'S PAYMENT

 
CARRIER shall bill SHIPPER for the freight charges on all shipments as soon
after delivery of such shipments as sufficient information is received to
prepare such invoices. All invoices for linehaul expenses are to be paid in full
within fifteen (15) days of receipt by SHIPPER of CARRIER'S invoice or such
other notification as is mutually agreeable to the parties. Payments to CARRIER
by SHIPPER hereunder shall be sent to the following address:


Martin Transport, Inc.
P. O. Box 191
Kilgore, Texas 75663


6.
COMPUTATION OF CHARGES

 
Freight charges shall be computed on the actual basis of the rates provided in
the applicable Schedule of Actual Rates and Charges set forth on Exhibit “A”
attached hereto, subject to the terms and conditions contained therein.
 
7.
TERMINATION

 
 
A.
Non-Performance: In the event of non-performance by SHIPPER or CARRIER, as the
case may be, of any of the obligations contained in the Agreement, SHIPPER or
CARRIER as the complaining party shall provide written notice of such
non-performance to the other party. The non-performing party shall then have
(14) days from the date of such notice within which to remedy the
non-performance. Thereafter, if the non-performance remains uncorrected or if an
acceptable remedy is not reached within fourteen (14) days of such notice, the
complaining party may terminate this Agreement at any time upon giving the
non-performing party seven (7) days prior written notice. If this Agreement is
terminated in accordance with this subsection, all obligations of the parties,
as contained in this Agreement and the Addendum and Exhibits hereto, shall be
terminated; provided, SHIPPER shall continue to be responsible for all sums due
to CARRIER for services received prior to the date of termination.

 
 
B.
Default or Insolvency: If a petition in bankruptcy should be filed by CARRIER,
or if CARRIER should be adjudicated as bankrupt, or if CARRIER should make a
general assignment for the benefit of creditors, or if a receiver should be
appointed on account of the insolvency of CARRIER, SHIPPER may, without
prejudice to any other right of remedy, terminate this Agreement upon giving
CARRIER at least five (5) days prior written notice to such termination. CARRIER
shall have the same rights as SHIPPER under this item.

 
8.
INSURANCE AND INDEMNITY

 
 
A.
Liability: CARRIER shall be responsible for any loss, damage or destruction of
shipments tendered to it by SHIPPER from the time such shipments are loaded at
the delivery point until accepted by SHIPPER as evidenced by unloading at
destination point. CARRIER shall reimburse SHIPPER for loss, damage or injury to
the COMMODITIES except when such loss, damage or injury is caused by the
wrongful act or negligence of SHIPPER, its agents or employees, in which case
SHIPPER shall bear it's proportionate share of responsibility for all loss,
damage or injury and all consequential and incidental damages related thereto.



 
 

--------------------------------------------------------------------------------

 


 
B.
Insurance: CARRIER shall maintain at all times Worker's Compensation Insurance
fully complying with the law of every jurisdiction to which CARRIER is subject,
Employer's Liability Insurance in amounts not less than $250,000 and automotive
and general public liability insurance against injury or death in amounts of not
less than $3,000,000 for any one person and $10,000,000 for any one accident or
occurrence and against property damage in amounts not less than $250,000 for any
one accident or occurrence. All liability insurance policies obtained or
maintained by CARRIER to meet the requirements of this Agreement shall name
SHIPPER as an additional insured as to the operations of CARRIER under this
Agreement and shall contain severability of interests provisions. Promptly after
execution of this Agreement, CARRIER shall furnish SHIPPER properly executed
certificates of insurance evidencing that the insurance coverages and limits
required by this Agreement are in effect. If any insurance provided pursuant to
this Agreement expires during the term of the Agreement, renewal certificates of
insurance shall be furnished by CARRIER to SHIPPER thirty (30) days prior to the
date of expiration. In addition, certified, true and exact copies of all
insurance policies required under this Agreement shall be provided to SHIPPER by
CARRIER, on timely basis if requested by SHIPPER.  All such certificates and
policies shall contain provisions that thirty (30) days' written notice by
registered or certified mail shall be given the SHIPPER of any cancellation,
intent not to renew, or reduction in the policies' coverages, except in the
application of the aggregate limits provisions. CARRIER or any party liable on
accounts of loss of or damage to any of said transported COMMODITIES shall have
the full benefit of any insurance that may have been affected upon or on account
of said COMMODITIES, insofar as this shall not void the contracts or policies of
insurance. CARRIER shall not be obligated to reimburse the claimant for any
premium paid therein.

 
 
C.
Indemnity: CARRIER shall be responsible for, and shall indemnify, defend and
save harmless SHIPPER and its owned, controlled, affiliated, subsidiary,
associated, interrelated and operated companies and the stockholders, directors,
officers, agents, employees and representatives of each from and against, any
and all claims, demands and causes of action brought by any and all persons,
including without limitation, carrier's officers, agents, employees,
representatives, or subcontractors or any third parties, and against any and all
judgments in respect thereto on account of personal injury or death or on
account of property damage or destruction or loss arising out of the negligence
or willful misconduct of CARRIER, its officers, employees, agents,
representatives and subcontractors.

 
SHIPPER shall be responsible for, and shall indemnify, defend and save harmless
CARRIER and its owned, controlled, affiliated, subsidiary, associated,
interrelated and operated companies and the stockholders, directors, officers,
agents, employees and representatives of such from and against, any and all
claims, demands and causes of action brought by any and all persons, including
without limitation, shipper's officers, agents, employees, representatives, or
subcontractors or by any third parties, and against any and all judgments in
respect thereto on account of personal injury or death or on account of property
damage or destruction or loss arising out of the negligence or willful
misconduct of SHIPPER, its officers, employees, agents, representatives and
subcontractors.
Where personal injury, death, or loss of or damage to property is the result of
the joint negligence or misconduct of CARRIER and SHIPPER, each party's duty of
indemnification shall be in proportion to its allocable share of such joint
negligence or misconduct.
 
Notwithstanding anything herein to the contrary, any provision within this
Agreement that expands any indemnity obligation of the CARRIER beyond that which
can be required pursuant to Texas Transportation Code Section 623.0155 shall be
null and void and without effect.
 
9.
FORCE MAJEURE

 
Either CARRIER or SHIPPER shall be excused from performance of its obligations
hereunder in the event and to the extent that such performance is delayed or
prevented by any circumstances reasonably beyond its control, including by fire,
explosion, interruption of raw materials, equipment source or fuel supply,
strike or other labor dispute, riot or other civil disturbance, or act or
omission of any governmental authority.


 
 

--------------------------------------------------------------------------------

 
 
10.           LIMITATIONS OF LIABILITY
 
CARRIER'S Obligations under this Agreement shall always be subject to any
limitations imposed by applicable laws, regulations or other of any governmental
authority. In no event shall CARRIER be responsible for any loss, damage,
destruction or delay of shipments which occurs by reason of any act of God,
terrorist attack, labor disturbance, strike, war, riot or civil disturbance,
prohibition by government agency of the movement of goods or any other such
similar causes which affect the obligations or performance of CARRIER, and
CARRIER shall not be liable for any loss, damage, destruction or delay occurring
while the COMMODITIES are stopped and held in transit upon the request of
SHIPPER or from riots or strikes. CARRIER shall not be liable for delay causes
by highway obstruction, faulty or impassible highways or lack of capacity on any
highway, bridge or ferry.
 
11.           AGREEMENT CONCLUSIVE


SHIPPER shall arrange for shipments to be tendered to CARRIER on a standard
uniform bill of lading or other such document as may be mutually agreed to
between CARRIER and SHIPPER, i.e., scale weight ticket, subject to the
conditions of this Agreement and the attached Addendum or Exhibits. In the event
there is a conflict between the terms of this Agreement and any schedule or bill
of lading otherwise applicable to CARRIER and SHIPPER respecting the movements
contemplated hereunder, the terms of this Agreement and the attached Addendum or
Exhibits shall be construed as controlling the intent of the parties.
 
12.           ASSIGNMENT


This Agreement and all Addendums or Amendments hereto shall be binding upon and
inure to the benefit of the successors of SHIPPER and CARRIER. Neither party may
assign its rights under this Agreement without the non-assigning party's written
approval. However, notwithstanding the above, the parties may assign their
right, duties, obligations and interests in and to this Agreement to a parent,
subsidiary, affiliate or sister corporation; provided, however, the parties
shall not be thereby relieved of the responsibilities or obligations hereunder.
 
13.           CONFIDENTIALITY

The terms of this Agreement shall be held in strict confidence by SHIPPER and
CARRIER and shall not be disclosed to any third party, provided, however,
SHIPPER shall have the right to disclose the terms to it's freight auditors,
provide that a binding confidentiality agreement is continually maintained
between SHIPPER and each such freight auditor.
 
14.           WAIVER


Failure of either party to insist, in one or more instances, upon performance of
any of the terms of this Agreement, or the waiver by either party of any term or
right of the other party hereunder, will not be deemed or construed as a waiver
or a relinquishment of any such term or right.


15.           APPLICABLE LAW
 
This Agreement is to be construed in accordance with the laws of the State of
Texas without giving effect to the principles of conflict laws. Any legal
actions filed may be brought only to the state or federal courts in Texas.
 
16.           NOTICES
 
Notice, as may be required hereunder, by either party of this Agreement to the
other party shall be deemed to have been accomplished on date of delivery by the
United States mail as evidenced by date of return receipt, when sent by
certified mail, postage prepaid, to the following addresses:
 
SHIPPER:
Martin Operating Partnership L.P.
4200 Stone Road
Kilgore, Texas 75662


 
 

--------------------------------------------------------------------------------

 
 
CARRIER:
Martin Transport, Inc.
P. O. Box 191
Kilgore, Texas 75663
 
17.           ENTIRE CONTRACT
Except for the provisions of the schedules and Addenda or Amendments made a part
hereof by reference, this instrument embodies the entire Agreement and
understanding between SHIPPER and CARRIER as of the effective date of this
Agreement, and there are no agreements, understandings, conditions, warranties
or representations, oral of written, express or implied, with reference to the
subject matter hereof that are not merged herein or superseded hereby as of the
effective date of this Agreement. This Agreement may be modified only in writing
signed by other parties.
 
18.           AUTHORITY
Each party represents to the other that is has full authority and the necessary
approval to enter into and perform this Agreement in accordance with its terms.


IN WITNESS THEREOF, the parties have exeucted this Agreement effective January
1, 2006.



 
MARTIN OPERATING PARTNERSHIP L.P.
 
By Martin Operating GP LLC, Its General Partner
 
By Midstream Partners L.P., Its Sole Member
 
By Martin Midstream GP LLC, Its General Partner
     
By: /s/ Donald R. Neumeyer
 
Printed Name:  Donald R. Neumeyer
 
Its Executive Vice President and Chief Operating Officer
         
MARTIN TRANSPORT, INC.
     
By: /s/ Johnnie Murry
 
Printed Name: Johnnie Murry
 
Its Vice President – Land Transportation



 

--------------------------------------------------------------------------------
